Citation Nr: 1532966	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating on an extraschedular basis for service-connected bilateral hearing loss, rated as noncompensable prior to June 11, 2014, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The procedural history of this case is complex, and has been comprehensively set out as part of the Board's March 2014 remand.  

In pertinent part, the Board, in May 2008, denied the claim for a compensable rating for hearing loss on both a schedular and extraschedular basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Memorandum Decision, the Court affirmed the Board's denial of a higher schedular rating, but vacated the decision with respect to entitlement to an extraschedular rating and remanded the claim for further consideration.  The Board again, in January 2012, denied entitlement to an extraschedular rating and the Veteran again appealed the decision.  The Court, in a November 2012 Order, granted a Joint Motion for Remand of the parties, the Veteran and the Secretary of VA, and vacated the Board's decision for further proceedings consistent with the Joint Motion for Remand.  

As noted, the Board most recently remanded this claim in March 2014, so that due process considerations could be addressed, as well as so additional development of the evidence could be conducted.  In part, the March 2014 remand instructions sought to afford the Veteran a VA audiology examination to determine the current severity of his hearing loss.  This was accomplished in May 2014.  The remand also instructed the AOJ to refer the claim to the Director of Compensation and pension for a determination as to whether the Veteran was entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  This was accomplished in February 2015.  Therefore, the Board finds that there has been substantial compliance with the March 2014 remand instructions and no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and credible evidence of record indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the Veteran.  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In an August 2005 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Further, the Veteran was informed of the criteria for extraschedular ratings in a July 2011 Supplemental Statement of the Case (SSOC) and in a January 2012 Board decision.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Further, pursuant to the Board's March 2014 remand, in a May 2014 notice letter, the Veteran was advised of his right to submit additional evidence in support of his claim.  The Veteran did respond to that letter, by the submission of additional private medical evidence.  He has also been afforded VA medical examinations on several occasions, most recently in May 2014.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

The Court observed that, in addition to the objective audiological test results of record, it was necessary to obtain a VA examination that fully assessed the functional effects of the Veteran's hearing loss.  See Martinak, 21 Vet. App. at 455.  That VA examination, the Court noted, would need to expressly address whether any hearing loss symptoms interfered with the Veteran's employment to an extent not covered by the VA rating schedule.  See Thun, 22 Vet. App. at 118 ("[T]hreshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  Based on the VA examiner's determination, the Court continued, the Board would need to evaluate in the first instance whether marked interference with employment had been shown.  The Court added that the Board would then need to consider whether there were any other factors warranting extraschedular consideration.  In this regard, the Court emphasized that an extraschedular rating was not automatically foreclosed because the Veteran continued to earn a living.  Rather, the Court stressed that such a rating could still be assigned based on "average earning capacity impairment."  38 C.F.R. § 3.321(b).

In accordance with the Court's ruling, the Board remanded the Veteran's claim for a new VA audiology examination, which was conducted in April 2011.  That examination, like the ones preceding it, included audiological findings of hearing loss that did not meet the schedular criteria for compensation.  In addition, as requested by the Board, that new VA examination included a detailed description of functional impairment associated with the Veteran's hearing loss.  Specifically, the April 2011 examiner noted that this service-connected disorder diminished the Veteran's ability to recognize voices.  That examiner further noted that this particular form of functional loss interfered with the Veteran's employment as it prevented him from hearing "things [his] customers [we]re saying" when he "tried to sell them something."  Notwithstanding that occupational hurdle, however, the examiner observed that the Veteran was still working and that his gainful employment should remain possible "with state of the art, amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act."  The subsequent 2014 VA examination also contained all required information.  

Additionally, the Veteran's claim was forwarded to the Director, VA Compensation and Pension Service, most recently in February 2015 for extraschedular consideration.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Analysis

As noted in the Introduction, the Board has already denied a compensable rating on a schedular basis for the Veteran's service-connected bilateral hearing loss; however, the March 2014 Board remand, in pertinent part, ordered the RO to refer the case to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration under 38 C.F.R. § 3.321.  Thus, the issue of entitlement to an extraschedular rating for bilateral hearing loss is before the Board. 

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation and Pension Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

As noted by the Board in its March 2011 remand, consistent with the Court's April 2010 Memorandum Decision, the Board found that the evidence in this case suggested such an exceptional disability picture that the available schedular evaluations for the disability may be inadequate.  Despite the fact that the Veteran had been assigned a noncompensable schedular disability rating for his bilateral hearing loss, he continued to assert that his hearing loss was more severe than contemplated by the diagnostic code.  The Veteran's then representative stated that his hearing condition has adversely affected his quality of life to include at home, play, and especially at his employment or the lack thereof.  See May 2006 VA Form 646.  Further, the appellant referred to the September 2005 private medical statement of D.M. Chical, M.D., Ph.D., which noted that the appellant reported difficulty hearing normal conversations and environmental sounds.  

The Board in March 2011 determined that the evidence of record was insufficient to determine that the appellant did not warrant extraschedular consideration of his claim.  The Board then noted that it was precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course was determined to be to refer the matter to the Director of Compensation and Pension Service.

The Veteran was afforded a VA audiological examination in April 2011.  At that time, the Veteran reported difficulty making out voices, and that while working missing things customers were saying.  The examiner commented that a disability such as hearing loss does not render an individual unemployable, and that gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation.  The Veteran was noted to have been afforded hearing aids by VA in the past.  

In July 2011, the Director, VA Compensation and Pension Service, opined that entitlement to a compensable extraschedular rating was not warranted.  The Director, in discussing the evidence of record, found that the evidence of record failed to show that the Veteran's bilateral hearing loss presented an exceptional disability picture that would render impractical the application of the schedular criteria for bilateral hearing loss.  In doing so, the Director referenced the results of the April 2011 VA examination.

The Veteran was later afforded another VA examination in May 2014.  The examiner commented that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  The Veteran reported that due to his hearing loss he has a hard time understanding clients, causing deals to have been "messed up" as a result.  He added that he felt people became upset with him due to his asking for repetition.  The Veteran added that due to his hearing loss he could not tell when people were talking to him or coming up to him, which at times startled him.  He added he was unable to participate in recreational activities, i.e. boating, due to his inability to localize sounds.  To this, he added he was afraid that he would not hear a boat coming up to him.  It was reported that the Veteran had never been hospitalized due to his hearing loss.

In February 2015, the Director, VA Compensation and Pension Service, opined that entitlement to a compensable extraschedular rating -- for the period from July 12, 2005, through June 11, 2014 -- was not warranted.  The Board parenthetically observes that a 10 percent schedular evaluation was assigned to the Veteran's service-connected bilateral hearing loss, from June 11, 2014.  See April 2015 SSOC.  The Director, in discussing the evidence of record, found that the evidence of record failed to show that the Veteran's bilateral hearing loss presented an exceptional or unusual disability picture -- such as marked interference with employment or frequent period of hospitalization -- that would render impractical the application of the schedular criteria for bilateral hearing loss.  In doing so, the Director referenced the results of the April 2011 and May 2014 VA examination reports.  

The Board finds that the Director's opinion in February 2015 is supported by the overall evidence.  The Director cited to the relevant regulatory provisions and explained his rationale for concluding that an extraschedular evaluation was not warranted.  There is no evidence that the Veteran's bilateral hearing loss is exceptional or unusual.  Indeed, the effects of the Veteran's bilateral hearing loss are contemplated by the schedular criteria -- namely decreased hearing ability and decreased word recognition.  Further, the Veteran has provided no further significant information regarding the occupational effects of his bilateral hearing loss.  To the extent that the Veteran alleges that his hearing loss affects his employment, the Board finds no credible evidence that such interference was to a marked degree.  The April 2011 VA examination specifically found that the Veteran was capable of gainful employment.  The May 2014 examination noted that the disorder impacted his ability to work, but only to the extent that some of his deals had been "messed up" and that people got upset with him due to asking for repetition.  The Board notes that given word recognition scores of 92 percent  in the right ear and 100 percent in the left ear on the most recent examination, any claims of marked interference with employment are not credible.  The Board further notes that the schedular rating criteria contemplate some degree of industrial impairment, and it is only when the impairment is marked in degree that an extra-schedular rating is warranted.  After weighing all the evidence including the Veteran's own statements, the Board finds that marked interference is not shown.  Thus, a compensable extraschedular rating for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for service-connected bilateral hearing loss, on an extraschedular basis, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


